DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claims 5 and 12 recite “a common TA value” but do not define what stands for “TA”. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US 20190215220 A1, hereinafter referred to as Islam) in view of Zhang (WO 2017113132 A1, hereinafter referred to as Zhang).
		Re claim 1, Islam teaches a method for performing uplink transmission in a wireless communication system, the method performed by a terminal (UE 115, Fig. 2-3, Fig. 5-6) comprising:
	(i) transmitting a plurality of physical random access channel (PRACH) preambles (RACH pramble messages) associated with a plurality of transmission units (number of antenna sub-arrays, number of antenna diversity branches, a number of receive panels, a number of transmit beams, transmitter utilizing a set of antennas) indicating a physical layer resource set (a number of antenna sub-arrays, number of antenna diversity branches, a number of receive panels, a number of transmit beams) to a base station (base station 105) (Fig. 2-3, Fig. 5-6, Par 0058-0059, Par 0080, Par 0096-0098, Par 0105, Par 0107-0108, Par 0110-0112, Par 0116-0117, Par 0121, Par 0129-0132, Par 0134-0137, Par 0143, Par 0153);
	(ii) receiving a plurality of random access responses (RARs) corresponding to the plurality of PRACH preambles from the base station (receiving plurality of RAR messages from the base station) (Fig. 2-3, Fig. 5-6, Par 0013-0016, Par 0097, Par 0107-0108, Par 0111-0113, Par 0130-0132, Par 0162-0163), and
	(iv) transmitting a plurality of uplink signals (sending Msg3 to the base station) to the base station based on the plurality of RARs (plurality of RAR messages received from the base station) (Fig. 2-3, Par 0015, Par 0112-0113, Par 0162-0163),
		Islam does not explicitly disclose that 
	(iii) each of the plurality of RARs comprises a temporarily cell (TC)-radio network temporary identifier (RNTI);
	(v) the uplink signal comprises information on overlapping TC-RNTIs.
		Re components (iii) and (v), Zhang teaches that 
	(iii) each of the plurality of RARs comprises a temporarily cell (TC)-radio network temporary identifier (RNTI) (each of the random access response carries same TC-RNTI) (Fig. 3-4, Par 0019, Par 0094, Par 0128, Par 0154);
	(v) the uplink signal comprises information on overlapping TC-RNTIs (scrambling the feedback message from the UE (i.e. Msg3) by the TC-RNTI) (Fig. 1, Fig. 3-4, Par 0006, Par 0019-0021, Par 0093-0094, Par 0096, Par 0098, Par 0100-0102, Par 0128-0129, Par 0154-0155).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the steps that (iii) each of the plurality of RARs comprises a temporarily cell (TC)-radio network temporary identifier (RNTI); (v) the uplink signal comprises information on overlapping TC-RNTIs, as taught by Zhang for the purpose of improving the efficiency of random access process, as taught by Zhang (Par 0010).
		Claim 8 recites a terminal performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, 9, Islam teaches that transmitting a first message comprising at least one of information on the total number of transmission units (UE capability information provided to the base station) or information on the maximum number of transmission units that can be simultaneously transmitted to the base station (Fig. 6, Par 0059, Par 0098, Par 0107, Par 0117, Par 0134).
		Re claims 3, 10, Islam does not explicitly disclose to receive a response to the plurality of uplink signals comprising a specific C-RNTI from the base station.
		Zhang teaches to receive a response to the plurality of uplink signals (Msg4/access message in response to the feedback message (i.e. Msg3) from the UE) comprising a specific C-RNTI from the base station (Msg4/access message from the base station carries C-RNTI) (Fig. 3-4, Par 0007, Par 0021, Par 0033, Par 0102-0103, Par 0130).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the step to receive a response to the plurality of uplink signals comprising a specific C-RNTI from the base station, as taught by Zhang for the purpose of improving the efficiency of random access process, as taught by Zhang (Par 0010).
7.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Zhang as applied to claim 1 above and further in view of Mallick et al (US 20180270865 A1, hereinafter referred to as Mallick).
		Re claims 4, 11, Islam does not explicitly disclose to receive a plurality of responses to the plurality of uplink signals from the base station, wherein the plurality of responses comprise the same C-RNTI.
		Mallick teaches to receive a plurality of responses to the plurality of uplink signals from the base station (Message 4 (msg4) received for each message 3 transmitted by the UE), wherein the plurality of responses comprise the same C-RNTI (message 4 having the same C-RNTI) (Par 0051-0055, Par 0065-0066).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the step to receive a plurality of responses to the plurality of uplink signals from the base station, wherein the plurality of responses comprise the same C-RNTI, as taught by Mallick for the purpose of efficiently providing the system information to the UE, as taught by Mallick (Par 0001, Par 0054).
8.	Claims 5, 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Zhang as applied to claim 1 above and further in view of Deenoo et al (US 20190081688 A1, hereinafter referred to as Deenoo).
		Re claims 5, 12, Islam does not explicitly disclose that the transmission unit is a set of uplink (UL) antenna ports, UL beams, or UL physical channel resources related to application of a common TA value in one component carrier (CC) or one bandwidth part (BWP).
		Deenoo teaches that the transmission unit is a set of uplink (UL) antenna ports, UL beams (UL transmit beams), or UL physical channel resources related to application of a common TA value (applying same timing advance value to multiple TX beams) in one component carrier (CC) or one bandwidth part (BWP) (mmW carrier) (Par 0052, Par 0106, Par 0109, Par 0133, Par 0142, Par 0166-0168).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the step that the transmission unit is a set of uplink (UL) antenna ports, UL beams, or UL physical channel resources related to application of a common TA value in one component carrier (CC) or one bandwidth part (BWP), as taught by Deenoo for the purpose of providing a multi-beam system “to mitigate inter-beam interference for both intra-cell and inter-cell scenarios”, as taught by Deenoo (Par 0080).
		Re claims 6, 13, Islam does not explicitly disclose that the transmission unit is a set of an UL antenna port, an UL beam (UL transmit beams), or an UL physical channel resource related to application of common power control parameters in one CC or one BWP.
		Deenoo teaches that the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of common power control parameters (transmission power setting for multiple TX beams) in one CC or one BWP (mmW carrier) (Par 0133, Par 0166-0168).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the step that the transmission unit is a set of an UL antenna port, an UL beam (UL transmit beams), or an UL physical channel resource related to application of common power control parameters in one CC or one BWP, as taught by Deenoo for the purpose of providing a multi-beam system “to mitigate inter-beam interference for both intra-cell and inter-cell scenarios”, as taught by Deenoo (Par 0080).
9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Zhang as applied to claim 1 above and further in view of Nam et al (US 20200008188 A1, hereinafter referred to as Nam).
		Re claims 7, 14, Islam does not explicitly disclose that the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied.
		Nam teaches that the transmission unit is a set of an UL antenna port (antenna module), an UL beam (different transmission beams), or an UL physical channel resource (RA preamble) related to whether simultaneous transmission is possible in one CC or one BWP (concurrent transmission of multiple RA preambles), and/or whether a gap symbol is applied (Fig. 4-6, Par 0085-0086, Par 0093-0100, Par 0137-0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Islam by including the step that the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied, as taught by Nam for the purpose of providing concurrent physical random access channel (PRACH) transmissions to improve the reliability and efficiency of RA procedures, as taught by Nam (Par 0002, Par 0008).
Relevant Prior Art
		Ohara et al (US 20190342822 A1) discloses to transmit a plurality of random access preambles and receive a plurality of random access response (RAR) corresponding to the plurality of RA preambles (Fig. 13, Par 0120-0125, Par 0133-0134).












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473